Citation Nr: 9934183	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a higher evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts which, in part, denied the veteran's 
claim for service connection for PTSD.  Subsequently, 
pursuant to a January 1995 Hearing Officer's decision, 
service connection for PTSD was granted with an initial 
evaluation of 30 percent.  The veteran appealed for a higher 
rating.  Due to the veteran's relocation, jurisdiction over 
this claim was transferred to the Regional Office in Phoenix, 
Arizona in September 1997, and to the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO) in 
February 1999.

This case was previously before the Board and was remanded in 
February 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's PTSD is productive of no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's January 1994 claim for service connection for 
PTSD was initially denied in September 1994.  After his 
January 1995 hearing, he was granted service connection for 
PTSD with an evaluation of 30 percent.  The veteran maintains 
he is entitled to a higher evaluation.

The veteran's claim is an appeal of the original assignment 
of 30 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  However, for 
the period of time prior to the effective date of new 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  
See Rhodan v. West, 12 Vet. App. 55 (1998).

Under former regulations, a 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation requires considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  With regard to the 
word "definite," in a precedent opinion the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term, "definite"  
38 U.S.C.A. § 7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 30 percent evaluation is assigned 
if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned if there is occupational and social 
impairment due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

The claims file contains pertinent VA clinical records dating 
back to October 1993, when the veteran sought treatment for 
psychological difficulties at the Chelsea, Massachusetts 
Soldier's Home.  He was having marital difficulties, 
difficulty sleeping, and stress related to employment.  He 
stated at that time that he had seen a psychiatrist three 
years prior when the woman he was involved with felt he 
needed help to control his marijuana use and feelings of 
helplessness.  He stopped that psychiatric treatment after 
six months for financial reasons.  He was diagnosed in 
October 1993 with depression and insomnia, and was prescribed 
Prozac.  In November 1993 he reported feeling much better 
with taking the Prozac.  In January 1994, the veteran 
reported he was feeling very positive and his energy level 
was much better.  He also was sleeping much better.  He 
stated that he had failed to take the Prozac for one or two 
days and found that he did not feel as well, so he resumed 
taking it.  He was advised to continue taking the Prozac 
regularly.
In June 1994, the veteran had a VA compensation and pension 
examination.  He described his participation in Vietnam as a 
radio operator and on guard duty.  He had an intermittent 
employment history, primarily in sales, but was currently 
working as a car salesman and was satisfied with his 
employment.  He stated that he was consuming 1/5 of scotch 
per week, and that he had begun to drink heavily three years 
ago.  Since seeing a psychiatrist at the Soldiers' Home, his 
sleep had improved.  He had had other symptoms such as 
overeating, nightmares, and waking up screaming, but it is 
unclear from the report whether these had improved with 
psychiatric care.  He was still experiencing nightmares, 
feelings of hopelessness and helplessness, and flashbacks of 
time he spent in the hospital in Vietnam.  He had broken up 
with his current (second) wife two weeks prior after she was 
abusive to him.  He was currently living with his parents, 
along with his 20-year old son.  He did not have a lot of 
contact with other relatives.  He had gone through years of 
denial of his feelings about Vietnam and had numbed himself 
to emotions.  Loud noises startled him, and he was 
hypervigilant.  He avoided strange surroundings.  He was able 
to watch war movies, but had mixed up feelings about them, 
including sadness.  He had given up his hobbies of skiing and 
gardening, but was able to walk 9 miles a week.  He 
attributed the break-up of his marriage to his illness.  He 
felt like crying, but was unable, and felt hopeless, helpless 
and 50 percent worthless.  His attention span was shortened, 
memory had improved in the past five years but he still had 
to write himself reminder notes.  He sometimes felt so 
depressed he did not shave or shower.  He was not interested 
in his general grooming.  He stated that without medication 
he would always be depressed.  He stated that his mother 
suffered from depression as long as he could remember.  He 
had survival guilt feelings about Vietnam and he had lost 
close friends in Vietnam.

On examination, the veteran was properly groomed.  He had 
motor and psychomotor retardation.  He spoke with a colorless 
voice, reduced in volume, but gave coherent and relevant 
answers.  He was clinically depressed, suffering from 
insomnia, feelings of hopelessness, helplessness and 
worthlessness.  He did not exhibit signs of anxiety, 
delusions, hallucinations, or psychosis.  His sensorium were 
clear.  He suffered from recurrent and intrusive 
recollections of the war era.  He had diminished effort in 
activities.  He had a restricted range of affect, inability 
to have love feelings, sense of a foreshortened future, and 
flashbacks interfering with daily behavior.  He also 
experienced hypervigilance and had an exaggerated startle 
response.  Attention and concentration were satisfactory, and 
insight and judgment were good.  He was diagnosed with severe 
chronic and delayed PTSD, severe recurrent depression, and 
alcohol dependence.

In January 1995, the veteran testified at a personal hearing 
at the Regional Office in Boston, Massachusetts.  He 
described his experiences in Vietnam.  He stated that he 
returned from the war with a lot of emotional scars.  He 
tried to ignore them but as his life progressed, he felt he 
was suffering more and more from depression related to 
Vietnam.  He had a lot of trouble sleeping, which was helped 
by the Prozac.  However, he wanted to stop taking the Prozac 
as he felt it was changing him.  He stated he had 
difficulties with work and relationships, and had few 
friends.  He also experienced mood swings.  He felt he had 
shut his feelings off and ignored his depression.  He felt 
that his PTSD had caused the breakdown in his marriages.  
Both of his wives said he was difficult to get close to.  He 
had bouts of verbal, but not physical, anger.  He had held at 
least 10 jobs in the last 10 years.  These would generally 
last no longer than a year.  He would feel paranoid in his 
job, as if people were monitoring him.  He projected 
dissatisfaction with himself onto his jobs.  He stated he had 
had trouble sleeping and was put on Prozac, but that the drug 
affected his personal strength and his sexual drive.  It did 
help calm him down.  The veteran stated that in high school, 
the he had had a lot of friends and really enjoyed himself.  
He was very involved.  After he returned from Vietnam, he 
became very nervous but repressed his problems for many 
years.

The next set of clinical records is from the VA Medical 
Center (VAMC) in Phoenix, Arizona, dated from April 1996 to 
August 1998.  According to the veteran, he began treatment in 
Phoenix in 1993, however records were not available from that 
earlier time period.  At his intake interview with a VA 
psychiatrist in April 1996, the veteran reported feeling very 
tired and depressed with a history of depression on and off 
since he was a teenager.  He stated that he was not using 
alcohol and had not used marijuana for some months.  He felt 
fatigued, irritable, and had poor concentration.  He was 
living with his girlfriend and her two teenagers.  He had a 
job selling fitness memberships.  On examination, he was neat 
in appearance, friendly, with adequate, coherent and relevant 
speech.  He had no gross thought disorder.  His affect was 
appropriate, and he had no suicidal thought.  His sensorium 
were intact and insight was fair.  He was diagnosed with 
recurrent major depressive disorder.

In June 1996, the veteran reported for evaluation of his 
depression.  He felt well and wanted to stop taking Prozac.  
He had a new job in phone sales and was feeling more 
positive.  His affect was appropriate, and speech was 
coherent and relevant.  The plan was to discontinue Prozac.  
The veteran failed to report for his next appointment in 
August 1996.

At an appointment in February 1997, the veteran described 
difficulties relating to his relationship with his 
girlfriend.  He said he had been feeling anxiety and 
depression since discontinuing Prozac.  He was still having 
flashbacks, but they were not a significant problem.  The 
veteran decided to resume taking Prozac.  At the interview, 
he was friendly, cooperative and neat.  His speech was 
adequate, coherent and relevant, he had no gross thought 
disorder, and his affect was appropriate.

At a September 1997 appointment, the veteran was still 
feeling mild depression, but improved from the previous 
visit.  His relationship was better.  He had some work-
related stress.  It was recommended he continue with Prozac 
for a year.  His medication would be reviewed in six months.  
At the interview, he was neat and cooperative, with adequate, 
relevant and coherent speech, no gross thought disorder, and 
fair insight.

In June 1998, the veteran met with a mental health counselor 
at the Phoenix VAMC.  The veteran was experiencing stress 
with his relationship with his girlfriend and having begun a 
new job.  He had resumed using marijuana, but denied using 
alcohol.  His sleep and appetite were adequate.  He planned 
to move on to another venture with a friend in Connecticut or 
Rhode Island.  He had friends in Phoenix, but no family.  His 
girlfriend was his closest friend in that area of the 
country.  On examination, the veteran was well-groomed, 
neatly dressed and clean-shaven.  His speech was fluent, 
clear and relevant.  He was in denial regarding his drug 
dependence.  His affect was full and mood euthymic.  He was 
somewhat defensive.  He reported no hallucinations, suicidal 
or homicidal ideation.  His judgment and insight were fair.

The veteran reported for counseling again in August 1998.  He 
reported having smoked marijuana once in the prior month and 
having had no alcohol.  He had been going hiking every 
morning before work.  He was planning a job transfer to 
Allentown, Pennsylvania in September 1998.  He felt positive 
about the change and he was parting with his girlfriend 
amicably.  He was not having sleep and appetite problems.  He 
appeared well-groomed, neatly dressed and clean-shaven.  His 
speech was fluent, clear and relevant.  His affect was full, 
and mood euthymic.  He was less defensive than on the prior 
visit.  He reported no hallucinations, suicidal or homicidal 
ideation.  His judgment and insight were fair.  This session 
was followed by a final meeting with the VA psychiatrist with 
similar findings.  The veteran's depression was noted to be 
improved.

The claims file contains clinical treatment records from the 
Wilkes-Barre, Pennsylvania VAMC, Allentown Division, showing 
the veteran began treatment at that facility in December 
1998.  The veteran complained he was not sleeping well.  He 
requested a renewal of his Prozac prescription.  At a follow-
up appointment at the Mental Health Clinic in February 1999, 
the veteran reported continued difficulty sleeping, although 
he also stated that the sleeping pills really knocked him 
out.  The veteran reported that on weekends he slept better 
and that he was getting out more and exercising.  He was 
having dreams of Vietnam, which he had not had for some time, 
but he was not really bothered by them.  His Prozac therapy 
was continued.

In March 1999, a complete intake evaluation was performed at 
the Wilkes-Barre VAMC.  The veteran reported he was employed 
full time as a sales person for an insurance firm for the 
last three years.  He described his leisure interests as 
including cultural activities such as the symphony.  He was 
not using any marijuana at present.  He reported one instance 
of suicidal ideation a few years prior and two instances in 
the past of visual hallucinations.  He infrequently had 
dreams of Vietnam.  He reported a history of sleep 
disturbances, but his sleep was good since he had begun 
taking Trazodone.  He did feel groggy upon arising from 
sleep.  Assessment was that the veteran was oriented times 
three, with bright mood.  He was cooperative and had a clear 
thought process, and his insight and judgment were good and 
memory intact.

At an April 1999 appointment, the veteran reported he had 
been in a funk for a couple of days, but was feeling better.  
He was looking for a new job because he had not been given 
the advancement he was promised.  His former girlfriend had 
visited, they had gotten engaged, and he was happy about it.  
In May 1999, the veteran was still looking for a better job 
and was very motivated and focused on his career development.  
He was using some marijuana which he felt was interfering 
with his occupational progress.  He had some religious focus.  
He had no friends, but was friendly towards others.  He was 
engaged in mostly solitary activities and had a lot of quiet 
time.  He felt the medications were effective.

In August 1999, a VA examination was performed.  The veteran 
reported continued PTSD symptoms, including regular 
nightmares of combat scenes and intrusive memories.  He could 
not tolerate situations that brought back vivid memories and 
recently had left a movie theater during a war movie.  He 
tried to avoid thinking about his combat experiences and 
probably numbed himself from emotional experiences in general 
as a neurotic trait.  He had difficulty forming close 
personal relationships and considered his son to be his only 
close friend.  He had chronic sleep difficulty and felt 
constantly on guard against danger.  He felt depressed on a 
regular basis.  He had changed jobs frequently, and had 
recently left his job as an insurance salesman.  He usually 
left jobs when he felt he was being taken advantage of or not 
given proper credit.  He was twice divorced, and had broken 
up with his most recent girlfriend on two occasions.  He had 
some contact with other veterans, but his primary social 
contact was with his son.  He spent most of his time alone 
reading.  On examination, he was neatly dressed and groomed 
and cooperative.  His speech was coherent, relevant and 
spontaneous.  There was no evidence of thought disorder, 
hallucinations or delusions.  His mood was neutral and he 
appeared aloof and unemotional with blunted affect.  He was 
oriented times three and showed no gross defect of memory.  
Intelligence was average and judgment was adequate.

The Board finds that the veteran is not entitled to a higher 
evaluation under former regulations.  As discussed above, the 
term "definite" as it is used in the criteria for a 30 
percent evaluation means social and industrial impairment 
which is "distinct, unambiguous, and moderately large in 
degree [and] more than moderate but less than rather large."  
This definition certainly encompasses the veteran's PTSD 
symptomatology.  The veteran clearly functions in both social 
relationships and employment, although his abilities are 
somewhat impaired.  He has held jobs for extended periods, 
and always seems to find a new job to replace the job he has 
decided to leave.  With regard to social relationships, it 
has been noted in several clinical records that the veteran 
has friends in various settings, such as the friend with whom 
he considered joining in a business venture at one point.  He 
has a close relationship with his son, and he has had a long-
term relationship with a girlfriend in recent years.  He also 
has some contact with other veterans.  There is no indication 
that the veteran's social impairment is greater than 
"moderately large".

The Board is cognizant of the VA psychiatrist's 
classification of the veteran's psychiatric disability as 
severe in June 1994.  However, aside from the fact that it is 
not clear that all of the veteran's social and industrial 
impairment was due to PTSD (the examiner diagnosed severe 
recurrent depression and alcohol dependence and the veteran 
gave a history of recent domestic problems), the severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
under evaluate the emotionally sick veteran with a good work 
record, nor must it over evaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).  In reviewing the report of the June 1994 psychiatric 
examination, the Board notes that history obtained from the 
veteran at that time included being satisfied with his 
current job as a car salesman, recently improved sleep, and 
walking 9 miles a week.  While PTSD symptomatology was noted, 
including nightmares and flashbacks, it was also reported 
that he was able to watch war movies.  While the veteran 
attributed some problems with his wife to his illness, it was 
noted in the same report that he had left his wife because of 
her abusing him and that he was living with his parents and 
son.  Mental status examination showed some definite signs of 
depression but the veteran gave coherent and relevant answers 
and did not exhibit signs of anxiety, delusions, 
hallucinations or psychosis.  The Board finds that a 
consideration of the entire examination report shows no more 
than definite social and industrial impairment within the 
meaning of the applicable schedular criteria.  Subsequently 
dated outpatient clinic records indicate relative stability 
with some improvement of psychiatric symptoms with 
medication.  There is no indication that the veteran's PTSD 
has necessitated hospitalization.

Nor is the veteran entitled to an increased evaluation 
pursuant to current regulations.  Although the veteran 
reports he does not stay in one job for very long, there is 
no indication that his productivity in employment is 
substantially impaired.  The veteran's symptoms such as 
depressed mood, suspiciousness and sleep impairment, which 
apparently have responded to some extent to treatment, are 
all adequately contemplated by the criteria for a 30 percent 
evaluation.  The veteran does not manifest the type of 
symptoms which would indicate a 50 percent evaluation such as 
abnormal speech patterns, frequent panic attacks, impaired 
judgment, impaired abstract thinking, and disturbances of 
motivation and mood.  Rather the veteran appears to suffer 
from depression which is satisfactorily treated, and which 
does inhibit his ability to maintain close relationships and 
hold long-term employment to some degree, but not to the 
degree contemplated by a 50 percent evaluation.  The most 
recent VA psychiatric examination again indicated that the 
veteran's PTSD remains symptomatic and productive of some 
social and industrial impairment but the mental status 
examination at that time was essentially normal. The Board 
concludes that a higher evaluation for PTSD is not warranted.  
Further, the Board finds that the veteran's degree of 
impairment has been fairly consistent throughout the pendency 
of his claim, and therefore there is no need for a different 
level of evaluation at different time periods.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 30 percent for PTSD.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for a higher evaluation for PTSD, currently 
evaluated as 30 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

